Citation Nr: 0527171	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1966 
to July 1968, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran 
submitted a response to a PTSD questionnaire in March 2002 in 
which he identified several stressors that he claims he was 
exposed to while serving with the 1st Marine Air Wing in 
Vietnam.  In particular, the veteran stated that he 
transported wounded and dead bodies in May 1967 at Hill 55, 
which was north of DaNang Air Base.  He also indicated that 
he recovered dead bodies in December 1967 at DaNang Air Base 
following a rocket attack on incoming aircraft.  In addition, 
the veteran claimed that his convoy was ambushed between Hue 
and PhuBai in July 1967 while on the way to Khe Sanh.  He 
stated that the ambush was initiated when the enemy blew up 
bridges both ahead of and behind the convoy and that he was 
hit by shrapnel in his right buttocks during the attack.  The 
veteran also identified the names of several witnesses to 
these events.  However, it does not appear that any attempt 
was made to corroborate these stressors identified by the 
veteran.  Therefore, the RO should attempt to verify these 
claimed in-service stressors.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should obtain all VA 
treatment records relating to treatment 
of the veteran's PTSD from the VA 
Medical Center (VAMC) in Battle Creek, 
Michigan as well as the outpatient 
clinic in Burton, Michigan.  In 
addition, a specific request should be 
made for records of treatment in the 
residential program at the Battle Creek 
VAMC from April 24, 2002, to May 16, 
2002.

2.  The RO should contact the veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.  

3.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the Headquarters, 
United States Marine Corps, Personnel 
Management Support Branch (Code MSB 10), 
Quantico, Virginia 22134 and, if 
warranted, the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles 
Morris Street, SE, Washington, DC 20374-
5040, or any other appropriate agency 
for verification of the alleged 
stressful events in service.  Thos 
entities should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  A search of unit and 
organizational histories should be 
consulted in an effort to verify attacks 
and casualties if deemed necessary.

4.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

5.  If an in-service stressor is 
verified, the veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
and should reconcile the divergent 
medical opinions concerning the 
existence of PTSD.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO. 

 A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2004), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



